UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7581


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

PATRICK VINCENT TYLER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:07-cr-00473-REP-1; 3:09-cv-00309-REP)


Submitted:    November 19, 2009            Decided:   December 29, 2009


Before MICHAEL, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Patrick Vincent Tyler, Appellant Pro Se. Sara Elizabeth Chase,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Patrick Vincent Tyler seeks to appeal the magistrate

judge’s order granting the Appellee’s motion for an extension of

time in which to file a response to Tyler’s 28 U.S.C.A. § 2255

(West    Supp.    2009)       motion,    and     denying      Tyler’s      petition      for

judgment.       This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral      orders,      28    U.S.C.    § 1292    (2006);      Fed.    R.    Civ.    P.

54(b);    Cohen       v.   Beneficial       Indus.    Loan    Corp.,    337      U.S.    541

(1949).        The order Tyler seeks to appeal is neither a final

order    nor     an    appealable       interlocutory        or    collateral       order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                              We

dispense       with    oral       argument     because       the   facts      and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 DISMISSED




                                             2